In the

United States Court of Appeals
               For the Seventh Circuit

No. 07-3041

W ALLACE B URKS,
                                               Plaintiff-Appellant,
                                v.

R ICK R AEMISCH, et al.,
                                            Defendants-Appellees.


            Appeal from the United States District Court
               for the Eastern District of Wisconsin.
            No. 07-C-495—William C. Griesbach, Judge.


    A RGUED JANUARY 8, 2009—D ECIDED F EBRUARY 10, 2009




   Before E ASTERBROOK, Chief Judge, and E VANS and
T INDER, Circuit Judges.
  E ASTERBROOK, Chief Judge. Between September 2005 and
January 2007, Wallace Burks spent three stints at the
Milwaukee Secure Detention Facility. Burks has an eye
condition (a pinhole in the retina of his left eye) that
predates his imprisonment, and while free he was re-
ceiving treatment, which the prison did not continue. He
complained to physicians and nurses, who promised to
have his eye evaluated. They scheduled an optometry
2                                               No. 07-3041

evaluation in September 2006 and an ophthalmology
consultation in November 2006 but did not carry
through; Burks’s condition was left untreated. He saw
an ophthalmologist almost immediately after arriving at
Dodge Correctional Institution in late January 2007.
There he was told that his eye had healed improperly,
leaving him with a permanent vision impairment. Degener-
ation of his vision could have been prevented had he
received medical help during his time in the Milwaukee
prison. (All of these facts come from the complaint, and
for current purposes we accept them as true.)
  Burks contends in this suit under 42 U.S.C. §1983
that seven persons, starting with the Secretary of the
Wisconsin Department of Corrections and working down
through its organization chart, are liable because they
exhibited deliberate indifference to his serious medical
need. See Farmer v. Brennan, 511 U.S. 825 (1994); Estelle v.
Gamble, 429 U.S. 97 (1976). The assumption underlying
this choice of defendants—that anyone who knew or
should have known of his eye condition, and everyone
higher up the bureaucratic chain, must be liable—is a bad
one. Section 1983 does not establish a system of vicarious
responsibility. See Monell v. New York City Dep’t of Social
Services, 436 U.S. 658 (1978). Liability depends on each
defendant’s knowledge and actions, not on the knowl-
edge or actions of persons they supervise. Burks omitted
from his complaint the physicians and nurses who knew
about his eye condition. Only two of the seven defen-
dants—Aaisha Shakoor, head of the prison’s medical
unit, and Kelly Salinas, a grievance handler who re-
ceived two of Burks’s complaints—appear to have played
No. 07-3041                                                3

any personal role. And the district judge deemed the
complaint insufficient even with respect to these two,
because it did not lay out facts that would support an
inference that they acted with deliberate indifference.
We limit our attention on this appeal to Shakoor and
Salinas, the only two defendants discussed in Burks’s
appellate brief.
  Plaintiffs need not lard their complaints with facts; the
federal system uses notice pleading rather than fact
pleading. See Erickson v. Pardus, 551 U.S. 89 (2007). Knowl-
edge and intent, in particular, need not be covered in
detail; Fed. R. Civ. P. 9(b) provides that “[m]alice, intent,
knowledge, and other conditions of a person’s mind may
be alleged generally.” It is enough to lay out a plausible
grievance. A prisoner’s statement that he repeatedly
alerted medical personnel to a serious medical condition,
that they did nothing in response, and that permanent
injury ensued, is enough to state a claim on which
relief may be granted—if it names the persons respon-
sible for the problem. Doing nothing could be simple
negligence, but it does not stretch the imagination to
see that it might also amount to deliberate indifference.
  Burks’s complaint does not say that he ever spoke with
Shakoor or explain how she came to know of his eye
condition. But it put Shakoor on notice of the claim’s
nature and, as knowledge and intent may be pleaded
generally (which is to say, in a conclusory fashion), the
lack of detail does not permit dismissal. It may be
possible to show through discovery that the physicians
and nurses to whom Burks spoke reported to Shakoor
4                                               No. 07-3041

on his condition, and that Shakoor rather than the other
members of the health unit made the decision to leave
the condition untreated. See Cooper v. Schriro, 189 F.3d
781, 783–84 (8th Cir. 1999). Because Salinas told the
health unit to send Burks to an ophthalmologist in
January 2007 (more on this below), it is likely that
Shakoor learned of this directive—though perhaps by
then it was too late to take effective steps. Burks can’t be
sure what Shakoor knew, and what directions she gave,
without the benefit of discovery. The district court must
reinstate the claim against Shakoor and permit Burks to
take discovery. (In dismissing the complaint, the district
judge may have been under the misapprehension that
Shakoor was one of Salinas’s colleagues in the grievance-
processing unit, rather than the head of the medical unit.)
   Salinas was responsible for initial decisions on griev-
ances submitted through the prison’s complaint proce-
dures. She handled two of Burks’s grievances. The
first, submitted on November 8, 2006, is not in the
record, but a copy of Salinas’s response accompanied the
complaint. Salinas wrote that she understood the griev-
ance to concern medical issues that Burks had
experienced in 2005, and she summarily rejected that
grievance as untimely, given the prison’s 14-day limit.
Burks submitted a second grievance on January 1, 2007.
Salinas understood this one to protest the lack of any eye
examination in December 2006. She obtained Burks’s
medical file, learned that he had not been seen by an eye
specialist even though such an exam twice had been
recommended by the prison’s medical personnel, and
sustained his grievance. Salinas wrote a memorandum
No. 07-3041                                             5

to the medical unit directing its “managers to ensure that
the medically ordered treatment is followed up on.”
Salinas’s memo did not have any effect, but it is hard to
see how Burks could blame the medical unit’s inaction
on her, let alone contend that she displayed deliberate
indifference to his medical needs. See Hayes v. Snyder,
546 F.3d 516 (7th Cir. 2008).
  It is Salinas’s decision in November 2006 that Burks
now assails. He tells us that he alerted Salinas to his
medical needs, to which she displayed deliberate indif-
ference by rejecting his complaint as untimely without
investigation. We think, to the contrary, that Salinas’s
decision manifests only attention to her role in the
prison’s operations. Salinas was a complaint examiner,
not a physician or nurse, and one duty of a complaint
examiner is to dismiss untimely grievances. Dismissal
no more manifests “deliberate indifference” to the under-
lying problem than does a judge’s decision dismissing
a §1983 suit as barred by the statute of limitations. We
would not say: “the judge violated the Constitution by
refusing to redress the prisoner’s grievance, but absolute
immunity prevents a remedy.” We would say instead
that the judge acted correctly by enforcing the statute
of limitations.
  Public officials do not have a free-floating obligation
to put things to rights, disregarding rules (such as time
limits) along the way. Bureaucracies divide tasks; no
prisoner is entitled to insist that one employee do an-
other’s job. The division of labor is important not only
to bureaucratic organization but also to efficient perfor-
6                                               No. 07-3041

mance of tasks; people who stay within their roles can
get more work done, more effectively, and cannot be hit
with damages under §1983 for not being ombudsmen.
Burks’s view that everyone who knows about a prisoner’s
problem must pay damages implies that he could write
letters to the Governor of Wisconsin and 999 other
public officials, demand that every one of those 1,000
officials drop everything he or she is doing in order to
investigate a single prisoner’s claims, and then collect
damages from all 1,000 recipients if the letter-writing
campaign does not lead to better medical care. That
can’t be right. The Governor, and for that matter the
Superintendent of Prisons and the Warden of each prison,
is entitled to relegate to the prison’s medical staff the
provision of good medical care. See Durmer v. O’Carroll,
991 F.2d 64 (3d Cir. 1993). That is equally true for an
inmate complaint examiner. See Johnson v. Doughty, 433
F.3d 1001, 1011 (7th Cir. 2006).
  One can imagine a complaint examiner doing her
appointed tasks with deliberate indifference to the risks
imposed on prisoners. If, for example, a complaint exam-
iner routinely sent each grievance to the shredder
without reading it, that might be a ground of liability. See
Greeno v. Daley, 414 F.3d 645, 655–56 (7th Cir. 2005); Vance
v. Peters, 97 F.3d 987, 993 (7th Cir. 1996). Or a complaint
examiner who intervened to prevent the medical unit
from delivering needed care might be thought liable. See
Hernandez v. Keane, 341 F.3d 137 (2d Cir. 2003); Spruill v.
Gillis, 372 F.3d 218 (3d Cir. 2004). But Burks has not
accused Salinas of refusing to do her job and of leaving
the prisoners to face risks that could be averted by
faithful implementation of the grievance machinery. He
No. 07-3041                                               7

contends, instead, that Salinas should be held liable
because she carried out her job exactly as she was sup-
posed to. Burks does not contend that a 14-day time limit
is unconstitutionally short—and, even if it were, a com-
plaint examiner who applied the limit before a court
declared it invalid would be entitled to qualified
immunity from damages. Cf. Cleavinger v. Saxner, 474
U.S. 193 (1985). Public employees are not required, at
their financial peril, to anticipate developments in con-
stitutional law. See Pearson v. Callahan, No. 07-751 (U.S.
Jan. 21, 2009), slip op. 18–20.
  Burks’s contention that any public employee who
knows (or should know) about a wrong must do some-
thing to fix it is just an effort to evade, by indirection,
Monell’s rule that public employees are responsible for
their own misdeeds but not for anyone else’s. Section 1983
establishes a species of tort liability, and one distinctive
feature of this nation’s tort law is that there is no
general duty of rescue. DeShaney v. Winnebago County
Dep’t of Social Services, 489 U.S. 189 (1989), shows that
this rule applies to constitutional tort law, as to private
tort law, for DeShaney holds that a public employee
who knows about a danger need not act to avert it. As
we remarked in Richman v. Sheahan, 512 F.3d 876, 885
(7th Cir. 2008), “there is an exception for the case in
which [a public employee] is responsible for creating
the peril that creates an occasion for rescue, as when,
having arrested a drunken driver, [a police] officer re-
moves the key from the ignition of his car, as a result
stranding the passengers late at night in an unsafe neigh-
borhood, and he does nothing to protect them”. But
Salinas did not create the peril facing Burks or do any-
8                                               No. 07-3041

thing that increased the peril, or made it harder for
Burks (or anyone else) to solve the problem. The most one
can say is that Salinas did nothing, when she might
have gone beyond the requirements of her job and tried
to help him. A layperson’s failure to tell the medical staff
how to do its job cannot be called deliberate indifference;
it is just a form of failing to supply a gratuitous rescue
service.
  So although the case is remanded for further pro-
ceedings concerning Shakoor, the judgment in favor of
Salinas (and the five other defendants we have not men-
tioned) is sound. Burks contends that the district court
should have allowed him to amend his complaint to add
as defendants the physicians and nurses who actually
balked his requests (or to add placeholder “John Doe”
defendants until they can be identified). But he never
asked the district court for leave to file such a complaint,
and district judges are not required to solicit more litiga-
tion spontaneously. Burks can propose a suitable amend-
ment on remand—or he could file an independent suit
against the physicians and nurses, for a judgment in
favor of people who did not cause Burks’s injury cannot
prevent a suit against those who did. See Taylor v. Sturgell,
128 S. Ct. 2161 (2008) (federal courts do not recognize a
doctrine of virtual representation for the purpose of
determining the extent of claim preclusion). The judgment
is affirmed except with respect to Shakoor, and the case
is remanded for further proceedings consistent with
this opinion.

                           2-10-09